 

 

 

 
   

 

 

 

 

 

AN EERE y Oye Vote DEC IVE UJ
Name om
22430 066 SEP 28 2020
PusOn Number Fevieae Correct lon aL Tost tUteds CLERK, U.S. DISTRICT COURT
Pa Oe ANCHORAGE, AK
ace of confinement ) a 0 o Simlee Bue
= on
Telephone
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA
Derekey cyte Sogs- 1
(Enter full name of plaintiff in this action)
Case No.
Plaintiff, (To be supplied by Court)
VS Aas SePaZtImMeny af CorltertisnyS Neth Sem Sc ONER
Yo lon Copas ( PAY , COMPLAINT UNDER
THE CIVIL RIGHTS ACT
Macrna Mosee CW.) 42 U.S.C. § 1983

 

4

  
   

(Enter full names'of defendant(s) in this action.
Do NOT use et al.)

Defendant(s).
A. Jurisdiction
Jurisdiction is invoked under 28 U.S.C. § 1343(a)(3).

B. Parties

1. Plaintiff: This complaint alleges that the civil rights of. . \e cece Cc 7 Se Jake
(print your name)

who presently resides at Ancto¢rce. Carreehone\ Comgiey (400 curd pve Prerwroge AK AASO\
(mailing address or place of confinement)

were violated by the actions of the individual(s) named below.

Case 3:20-cv-00245-SLG Document1 Filed 09/30/20 Page 1 of 9
2. Defendants (Make a copy of this page and provide same information if you are naming more than 3
defendants):

 

 

Defendant No. 1, YA wa () 4 es A is a citizen of
name) Prny Paes ane Ass. shen
B\asVer , and is employed as a ache Doman a Cctersians tba\th ot Rebobiletatan Saricé
(state) (defendant’ s government position/title)

sf __ This defendant personally participated in causing my injury, and | want money
damages.
OR
_X__The policy or custom of this official's government agency violates my rights, and |
seek injunctive relief (to stop or require someone do something).

 

 

Defendant No. 2,. Meru Mooce. Med is a citizen of
(MAME) Medio Docks
PY od2dr , and is employed aS a Blacre tarkmnt £ travehons ballad Demin Vbebinn Seve
(state) (défendant’s government position/title)

X._This defendant personally participated in causing my injury, and | want money
damages.
OR
_X The policy or custom of this official’s government agency violates my rights, and |
seek injunctive relief (to stop or require someone do something).

 

or 7
Defendant No. 3, Chris (yn is a citizen of
(name) rv -
ANA SY a , and is employed aS a Aca see ans

 

 

(state) (defendant's government position/title)

This defendant personally participated in causing my injury, and | want money
damages.
OR
The policy or custom of this official's government agency violates my rights, and |
eek injunctive relief (to stop or require someone do something).

*“*REMINDER***
You must exhaust your administrative remedies before your claim can go forward.
THE COURT MAY DISMISS ANY UNEXHAUSTED CLAIMS.

C. Causes of Action (You may attach additional pages alleging other causes of action and facts
supporting them if necessary. Make copies of page 5 and rename them pages 5A, 5B, etc. and rename

the claims, “Claim 4,” “Claim 5, etc.”).

Prisoner § 1983 - 2
PSOL, Nov. 2013

Case 3:20-cv-00245-SLG Document1 Filed 09/30/20 Page 2 of 9
Claim 1: On or about Orinhoce —— , my civil right to

Medic aX. () al e@ > SAL pend

(Medical care, access to the courts, due process, freedom of religion, free speech, freedom of association, freedom
from cruel and unusual punishment, etc. List only one violation.)

was violated by PA, — WalanAo Cotton

(Name of the specific Defendant who violated this right)

Supporting Facts (Briefly describe facts you consider important to Claim 1. State what

happened briefly and clearly, in your own words. Do not cite legal authority or argument.

Describe exactly what each defendant, by name, did to violate the right alleged in Claim 1.):
 iwdas Aco utr ha be Ye) Andnotoce. CocreckiaAa\ Comprar

and Win A medwal oasgcvdament. FT 4.Gec Sem a Severe
Siewuoce DS wsocdker od uWidk Mime TT uias xseo¥i ney LS Ah
CRY a and COs Sleeuces ier “nose conkcoled . LT ping And
Myo S Wa wd nek We alte +> ae Ces oN yibile aA Ye.
Cushodus axk tare of Doe, YT WwSocmed Dot medical Wot
XZ word Aged Wm Cows. noakieA of Wedicine  Colled Yeo ra
Onc Ae aca%a\ a Te beet foartral vast Sievureds CC CRD - 2h gel
Aol bh, Arven . T Sraned celease of medical Gocmakicn Bucs
Gor Crag medica cegoe As ho Sone wn Sug. sc he IAS Cea\
a ee ee .
Laon 6 noah od A We Av cae. cole puns do\" ver Treas \
Dosjana WE ag aoe os Ya AM YAS om Adee lorem a-
bateeuwnannies pine iviteta id elowdk Tegcato\ 16. “Wis
Med ine Cowsod Serrece . ae Sacka\ a Se. eGecds Fo include

   

 
    

       

Yaka. ’ LIAS Ci nally ehaged an On ausSi ay Neco\s ass x rok
SuCeceN More rac Wo Five ari in 5 Months .

 

 

 

 

 

 

 

Prisoner § 1983 - 3
PSOL, Nov. 2013

Case 3:20-cv-00245-SLG Document1 Filed 09/30/20 Page 3 of 9
Claim 2: On or about _ (W\orcla AD ANIA , my civil right to
: (Date)
CCve\ ard tanusunl Punichment:
(Medical care, access to the courts, due process, freedom of religion, free speech, freedom of association, freedom
from cruel and unusual punishment, etc. List only one violation.)

was violated by Vv\ ROTA “\sare. WuUb.

(Name of the specific Defendant who violated this right)

Supporting Facts (Briefly describe facts you consider important to Claim 2. State what

happened briefly and clearly, in your own words. Do not cite legal authority or argument.
Describe exactly what each defendant, by name, did to violate the right alleged in Claim 2.):

av LIAS Yolen o&& HA Dc mat Qo Wedd Loweetea\ Ond Q\oce x
in Badeini shove Sea. ce Axkye A And Vand done fealaian o La a
other Waar aka meditabian hey cresccs aed a udas
| papel by Wdy

  

rolls On 4 PO . | hralie deus Yole Slowe 5S using A a a

wWiesvakis ns + Cn ae A No Yes . C\Neoe Auscr na Nacnen Aidike ASO

CE 6C@e Or WON ‘ See ce \ae de ooresse cl AncXv ale 5 ork: gare

 

     

un = be Ao is aS a ce ou\\ Ee Case as vontnawed Vane
= Gal ww fenvew

DANE Ss ofS As few ates} uli Noe Ven aa quaisn eh or over me Be ole,

     

     

 

 

 

 

 

 

 

 

 

 

 

Prisoner § 1983 - 4
PSOL, Nov. 2013

Case 3:20-cv-00245-SLG Document1 Filed 09/30/20 Page 4 of 9
Claim 3: On or about _ Ortober & 2O14 , my civil right to
(Date)

MENT Cat Caer
(Medical care, access to the courts, due process, freedom of religion, free speech, freedom of association, freedom
from cruel and unusual punishment, etc. List only one violation.)

was violated by Ch més lvjotd (Suneosutemanty
(Name of thé specific Defendant who violated this right)

Supporting Facts (Briefly describe facts you consider important to Claim 3. State what
happened briefly and clearly, in your own words. Do not cite legal authority or argument.
Describe exactly what each defendant, by name, did to violate the right alleged in Claim 3.):

Twas Taken oct nf ray Cell + i Cox mod at the
Daclhas £2 Corcect inna \ tom plex Poser. Ar arms il pi.
Ch TO zy Jo.$ t5 Zz : fa il Os ori

AS F t's to he ta ken Poses an ouds ce aungery the LA as

 

 

 

the cell was dack, and Dhexe iiderc hath Anivare.d fa

ee Line ow the. pec mann Dcrassrcl 7°20 an.

 

   
         

hel i baal been lacedl 1A a, the. blake Js “Cvcexel

ve 74

the

 

 

 

 

10 bloud * This pias aot my blood " awed a Flas,
Pushedt Phe Lecucity ala Cr otter bes: 1AQ dz aseck! ca
f tT
Shower ancl alean c/o f; hes Ay . ace Ss (252
the alam mod bean te wot Que /
Sa £ Kelly ces pradedt ANe L/a5 gevea Aa

 

Clean cop ot alo bec. Ala t- aed. te Shouxcim
Mow) berg tested Lor bloadl infec tians.

 

 

 

 

Prisoner § 1983 - 5
PSOL, Nov. 2013

Case 3:20-cv-00245-SLG Document1 Filed 09/30/20 Page 5 of 9
D. Previous Lawsuits

1. Have you begun other lawsuits in state or federal court dealing with the same facts
involved in this action, or otherwise relating to your imprisonment? Yes _X No

2. If your answer is “Yes,” describe each lawsuit.
a. Lawsuit 1:

Plaintiff(s):

 

Defendant(s):

 

Name and location of court:

 

 

Docket number: Name of judge:
Approximate date case was filed: Date of final decision:
Disposition: Dismissed Appealed Still pending

Issues Raised:

 

b. Lawsuit 2:

Plaintiff(s):

 

Defendant(s):

 

Name and location of court:

 

 

Docket number: Name of judge:
Approximate date case was filed: Date of final decision:
Disposition: Dismissed Appealed Still pending

Issues Raised:

 

3. Have you filed an action in federal court that was dismissed because it was
determined to be frivolous, malicious, or failed to state a claim upon which relief could
be granted?

Yes Xx No

If your answer is “Yes,” describe each lawsuit on the next page.

 

Prisoner § 1983 - 6
PSOL, Nov. 2013

Case 3:20-cv-00245-SLG Document1 Filed 09/30/20 Page 6 of 9
Lawsuit #1 dismissed as frivolous, malicious, or failed to state a claim:

a. Defendant(s):

 

b. Name of federal court Case number:

 

c. The case was dismissed as: frivolous, malicious and/or failed to state a claim

d. Issue(s) raised:

 

e. Approximate date case was filed: Date of final decision:
Lawsuit #2 dismissed as frivolous, malicious, or failed to state a claim:

a. Defendant(s):

 

b. Name of federal court Case number:

 

c. The case was dismissed as: frivolous, malicious and/or failed to state a claim

d. Issue(s) raised:

 

e. Approximate date case was filed: Date of final decision:
Lawsuit #3 dismissed as frivolous, malicious, or failed to state a claim:

a. Defendant(s):

 

b. Name of federal court Case number:

 

c. The case was dismissed as: frivolous, malicious and/or failed to state a claim

d. Issue(s) raised:

 

e. Approximate date case was filed: Date of final decision:
4. Are you in imminent danger of serious physical injury? Yes \v No

If your answer is “Yes,” please describe how you are in danger, without legal
argument/authority:

 

 

 

 

Prisoner § 1983 - 7
Case 3:20-cv-00245-SLG Document1 Filed 09/30/20 Page7of9
Fi Request for Relief

Plaintiff requests that this Court grant the following relief:

1. Damages in the amount of $_/& 727.9 02) ee.

2. Punitive damages in the amount of $4 737. 929

ey 3
=_—

Pas all legal and ongoing mecha} expences, Cost. OS
3. An order requiring defendant(s) to a‘ vecust of Alegligence Malpacsiee clelihecat Lalo fm prisotsen’

4. A declaration that

5. Other:

 

Plaintiff demands a trial by jury. x Yes

DECLARATION UNDER PENALTY OF PERJURY

The undersigned declares under penalty of perjury that s/he is the plaintiff in the
above action, that s/he has read the above civil rights complaint and that the
information contained in the complaint is true and correct.

t Aweho@ae2 Oucrectienal Com elex

 

 

 

Executed a on ON~O\- BOIA
ocation) (Date)
7 Js i A
C/ OY fpiaintites Signature)
Original Signature of Attorney (if any) (Date)

 

 

 

Attorney's Address and Telephone Number

Case 3:20-cv-00245-SLG Document 1

Prisoner § 1983 - 8
PSOL, Nov. 2013

Filed 09/30/20 Page 8 of 9
 

ISL“ WSOS VASIIY Sze BORON

3A Wil Sah Vee
AMMO)y IO HNdAT)

 

YASETY AS AWTS 15IYQ

 

tae) LOLS Sais Verinyy

 

P “OA J)WIS O06 L

Case 3:20-cv-00245-SLG Document1 Filed 09/30/20 Page 9 of 9

UD Esra deta 4

4
!

02462 XI ‘Buds Big |

 

YOHNYsuy |POUNIBI07 |esapa,
9000-0F Poe aqor Aasyar
